Citation Nr: 9930718	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-31 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a gastrointestinal 
disability, manifested by residuals of a gastrectomy and 
residuals of a cholecystectomy, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
nasal polypectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to May 
1946, April 1947 to March 1950, April 1950 to April 1956, and 
May 1956 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1994 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein, inter alia, an increased 
rating for residuals of a gastrectomy, residuals of a 
cholecystectomy, residuals of a polypectomy, and bursitis of 
the left shoulder were denied.  The veteran perfected a 
timely appeal of these decisions.

At a hearing before a RO hearing officer in October 1998, the 
veteran indicated that he was seeking a 20 percent disability 
rating for his service-connected bursitis of the left 
shoulder.  The Board notes that that during the pendency of 
his appeal, the disability rating for his bursitis of the 
left shoulder was increased to 20 percent by means of a 
January 1999 decision by the hearing officer.  The Board 
notes that this is a full grant of benefits sought on appeal. 

The Board also notes that the RO, by means of a January 1999 
hearing officer decision, combined the disability ratings for 
the veteran's residuals of a cholecystectomy with his 
residuals of a gastrectomy pursuant to 38 C.F.R. §§  4.113, 
4.114 (1999) which prohibits combining diseases of the 
digestive system.   The RO assigned a 40 percent disability 
rating for his gastrointestinal disability.  The issue of 
entitlement to an increased rating for gastrointestinal 
disability, manifested by residuals of a gastrectomy and 
residuals of a cholecystectomy, is properly before the Board 
as the January 1999 decision did not constitute a full grant 
of benefits on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's residuals of gastrectomy and 
cholecystectomy, are manifested by daily episodes of 
diarrhea, frequent indigestion, and anemia; malnutrition, 
nausea, sweating, circulatory disturbance after meals and 
hypoglycemic symptoms are not clinically shown. 

3.  The veteran's residuals of a nasal polypectomy are 
manifested by complaints of sinus drainage; objective medical 
evidence does not show any recurrence of nasal polyps or 
moderate crusting or ozena with atrophic changes.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
gastrointestinal disability, manifested by residuals of a 
gastrectomy and cholecystectomy, are not met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§  4.114, 4.118, 
Diagnostic Codes 7308, 7803, 7804 (1999).

2.  The criteria for an increased rating for the veteran's 
residuals of a polypectomy are not met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §  4.97, Diagnostic Codes 
6501, 6502, 6522 (1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented claims that are plausible.  He has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

I.  Increased Ratings for Gastrointestinal Disability, 
Manifested by Residuals of Gastrectomy and Cholecystectomy

The veteran contends that the severity of his 
gastrointestinal disability, manifested by residuals of a 
gastrectomy and a cholecystectomy are more severe than 
currently evaluated and that an increased rating is 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are not supported by the evidence. 

Service connection for residual of a gastrectomy and service 
connection for residuals of a cholecystectomy were 
established by means of a June 1967 rating action as service 
medical records indicate that the veteran had gastric 
resection surgery and surgical removal of his gall bladder 
while on active duty.  A 20 percent disability rating for 
residuals of gastrectomy and a noncompensable evaluation for 
residuals of a cholecystectomy were assigned effective March 
1, 1967, the day after the veteran separated from active 
duty.  

Subsequent to the original grant of service connection, the 
veteran filed several claims for an increased rating for 
these gastrointestinal disabilities.  The most recent of 
which was denied by the RO by means of a February 1994 rating 
decision.  The veteran appealed this rating action contending 
that his residuals of a gastrectomy and residuals of a 
cholecystectomy were more severe than evaluated and that an 
increased disability rating was warranted for both 
disabilities. During the pendency of the veteran's appeal the 
RO, by means of a January 1999 hearing officer decision, 
consolidated the disability ratings for the veteran's 
residuals of a cholecystectomy with his residuals of a 
gastrectomy pursuant to 38 C.F.R. §§  4.113, 4.114 (1999) 
which prohibit combining ratings for diseases of the 
digestive system.   The RO assigned a 40 percent disability 
rating for his gastrointestinal disabilities.  The issue of 
entitlement to an increased rating for gastrointestinal 
disabilities, manifested by residuals of a gastrectomy and 
residuals of a cholecystectomy, is properly before the Board 
as the January 1999 decision did not constitute a full grant 
of benefits on appeal.  

The veteran's current gastrointestinal disability is 
currently evaluated under Diagnostic Code 7308.  Under this 
criteria a 40 percent disability rating contemplates moderate 
symptomatology manifested by less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation is warranted for severe symptomatology 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia. 

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  In June 1988, the veteran underwent an upper GI 
examination.  An impression of status post partial 
gastrectomy with patent anastomosis with small bowel, normal 
emptying, and no evidence of gastroparesis.  Post service VA 
outpatient treatment records from 1988 to 1994 indicate 
complaints of occasional diarrhea and dumping syndrome 
associated with the veteran's residuals of a gastrectomy and 
cholecystectomy.  Additionally, the outpatient treatment 
records also indicate that he had iron deficiency anemia.  
From February 1998 to April 1994 his weight fluctuated from 
208 pounds down to 199 pounds.  

In May 1994, a sigmoidoscopy was performed to evaluate his 
anemia.  The sigmoidoscopy revealed no evidence of 
hemorrhoids, polyps, masses, mucosal abnormalities, vascular 
malformations, or diverticular disease.  In addition, the 
visualized colonic segments were normal.  

An April 1995 VA outpatient treatment record indicates that 
the veteran also experienced bile reflux; however, he did not 
take his medication regularly.  While he complained of reflux 
in the middle of his sleep, he denied nausea and vomiting, 
abdominal pain, and dysphagia.  He had no chest pain.  The 
report indicates that the veteran refused further endoscopic 
examinations.  His weight was almost stable at 197 pounds.  

A September 1996 VA outpatient treatment record indicates 
that the veteran's reflux symptoms remained unchanged.  The 
treatment record indicates that his main complaint was 
heartburn; however, he did experience diarrhea every morning 
which would usually appear after his eating in the morning.  
It was noted that he continued to refuse endoscopic 
procedures.  His weight was found to be 201 pounds.  

An August 1997 upper GI scope revealed a small sliding hiatal 
hernia with spontaneous gastroesophageal reflux up to the 
thoracic inlet.  The transverse fold was suggestive of 
esophagitis.  Additionally, moderate esophageal dismotility 
was noted.  The report indicates a normal appearance of 
Billroth II anastomosis.  Also noted was a rapid clearing of 
the barium into the small bowel which the examiner noted may 
account for the veteran's immediate bowel movement after 
eating.  

A February 1998 VA outpatient treatment record indicates that 
the veteran was seen for a follow up appointment for GERD.  
The record indicates that he weighed 192 pounds.  The 
treatment record indicates that the symptomatology of his 
GERD was much improved.  He was noted to have negative occult 
blood in his stool.  Similarly, a VA outpatient treatment 
record from October 1998 indicates that there was no blood in 
his stool.  The treatment record indicates that he weighed 
191.3 pounds.  

 In August 1998, the veteran was given a VA examination.  The 
examination report indicates that the examiner reviewed the 
veteran's claims folder before the examination.  He 
complained of loose stools in the morning and occasional 
urgency and "accidents" which have become more severe 
recently.  He indicated that his diarrhea was related to his 
first meal in the morning and denied any diarrhea with meals 
other than the first meal in the morning. While he complained 
of diarrhea, the examination report indicates that he denied 
any nausea, vomiting, sweating or any other symptoms or 
suggestions of dumping syndrome such as abdominal pain, 
indigestion, borborygmi, weakness, flushing tachycardia or 
palpitations associated with diarrhea in the mornings.  He 
did relate heartburn and indigestion, mainly at night, which 
were relieved with Amphojel or Maalox Plus.  He indicated 
that these medications caused him to build up phlegm in his 
throat.   

On physical examination, the veteran was found to be well 
developed and well nourished.  He was described as well built 
and in no acute distress.  He weighed 192 pounds.  His 
abdomen was described as soft, protuberant and slightly 
distended.  He had a 20-cm vertical midline scar extending 
from his xiphisternum to his umbilicus and a 27-cm scar in 
his right upper quadrant secondary to a cholecystectomy.  The 
report indicates that there was no tenderness, guarding, 
rigidity or rebounds of either scar.  Examination showed that 
bowel sounds were present.  There was no hepatosplenomegaly.  
Rectal examination shows somewhat loose sphincter tone; 
however, there were no fissures, fistulas or hemorrhoids 
noted.  There was similarly no fecal occult blood and his 
prostate, while slightly enlarged, was normal for his age.  
The examiner there was no abdominal pain or distension, 
borborygmi, weakness, sweating and flushing to suggest any 
volume loss secondary to hypersomolar time in the gastric and 
intestinal gut area.  The examiner noted that the veteran's 
complaints of urgency and "accidents" were not really 
symptoms of dumping syndrome, as he did not experience 
tachycardia, palpitations and/or hypoglycemic syndromes.  The 
report indicates that he underwent fits of hyperglycemia in 
1975 which were attributable to diabetes mellitus.  The 
report further indicates that his iron deficiency anemia had 
improved as the veteran had begun taking iron supplements 
again.  

At a hearing before a RO hearing officer conducted in October 
1998, the veteran indicated that he experienced dumping 
syndrome all the time.  He indicated that he experienced cold 
sweats after eating and that his stomach bothered him.  He 
related regular episodes of indigestion, both day and night.  
He also stated that his normal weight was approximately 210 
pounds but that he currently weighed 185 pounds and had been 
losing weight for six months.  

An April 1999 private medical treatment record indicates that 
the veteran complained of indigestion which would awaken him 
at night.  He reported that this indigestion had 
progressively gotten worse over the last year.  The treatment 
record indicates that he denied any dysphagia, nausea, 
vomiting, and weight loss.  He reported that his watery 
stools had been improving and he denied any blood, cramping 
or change in his bowel habits.  He reported testing his blood 
which revealed iron deficiency.  On physical examination, his 
abdomen was soft and bowel sounds were heard.  No 
organomegaly or masses were noted.  An assessment of iron 
deficiency anemia was rendered.  

In May 1999 the veteran underwent an 
esophagogastroduodenoscopy.  The procedure note indicates 
well-healed surgical scars on his abdomen.  The procedure 
note shows that the esophagus appeared normal and the 
endoscope was easily passed through the stomach and revealed 
the usual changes of a Billroth II surgery.  While the 
anastomosis was quite friable, there were no overt 
ulcerations.  The afferent and efferent limbs were easily 
cannulated and appeared normal.  With the exception of 
extreme erythema and friability, no other abnormalities were 
noted.  

In May 1999, the veteran also underwent a colonoscopy with 
polypectomy to remove polyp from his sigmoid colon.  A 
pathology report indicates that the polyp represented a 
benign adenoma.

An upper GI series performed in June 1999 indicates "very 
rapid bowel transit."  However, otherwise the examination 
revealed an unremarkable post-surgical study.  

In July 1998, a videoconference hearing was conducted before 
the undersigned Board Member.  The veteran indicated that he 
was prescribed daily medication by a VA physician for his 
stomach.  He indicated that he felt as though his condition 
was getting worse and that he would awaken at night with cold 
sweats and difficulty breathing.  He stated that before he 
can go anywhere in the morning he must go to the bathroom at 
least three times and that it takes a while to remove the 
waste.  He also related periodic episodes of urgency 
throughout the day.  The veteran further indicated that he 
must watch what he eats and avoid certain foods.  He also 
indicated that he would vomit phlegm after awakening at night 
with his stomach and throat burning approximately once a 
week.  

After a review of the evidence, the Board finds that the 
criteria for increased rating has not been met.  The 
regulations provide that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  While the veteran's anemia is listed under the 
criteria for a 60 percent rating under Diagnostic Code 7308, 
the Board finds that his symptomatology is more closely 
represented by the criteria for a 40 percent rating.  While 
the evidence shows that the veteran has anemia and diarrhea, 
the evidence shows that the veteran has only slight if any 
weight loss.  The veteran reported that at various times that 
his weight dropped from 210 pounds to 185 pounds; however, 
clinical medical records indicate that his weight went from 
208 in 1988 to 192 pounds in 1998.  Additionally, the VA 
examination report of October 1998 indicates that he was well 
developed and well nourished.  While the veteran claimed to 
experience nausea and sweating, clinical records and an 
October 1998 VA examination are silent for such symptoms.  
Similarly, the evidence does not show circulatory disturbance 
after meals or hypoglycemic symptoms associated with his 
residuals of a gastrectomy and cholecystectomy.   
Accordingly, the Board finds that the veteran's residuals of 
a gastrectomy and cholecystectomy are of moderate severity.  

Accordingly, based on the discussion above, the Board finds 
that criteria for an increased rating for the veteran's 
gastrointestinal disability, manifested by residuals of a 
gastrectomy and cholecystectomy, are not met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§  4.114, 4.118, 
Diagnostic Codes 7308, 7803, 7804 (1999). 

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars which are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
which are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (1999).  While the 
regulations provide for a compensable rating for scars that 
show certain symptomatology, the evidence does not show, nor 
does the veteran contend, that the scars resulting from 
either his gastrectomy or cholecystectomy are poorly 
nourished with repeated ulceration or tender and painful.  
Accordingly, a compensable rating under either Diagnostic 
Code 7803 or Diagnostic Code 7804 is not appropriate.

II.  Increased Rating for Residuals of Nasal Polypectomy

The veteran contends that the severity of his residuals of a 
nasal polypectomy is more severe than currently evaluated and 
that an increased rating is appropriate.  After a review of 
the evidence, the Board finds that his contentions are not 
supported by the evidence. 

Service connection for residual of a nasal polypectomy was 
granted by means of a December 1970 as service medical 
records indicate that the veteran had surgery to remove a 
nasal polyp during active duty.  A noncompensable disability 
evaluation was assigned affective June 3, 1970, the date of 
claim on appeal.  By means of a March 1976 rating decision, 
the disability evaluation for the veteran's residuals of a 
nasal polypectomy was increased to 10 percent disabling.  The 
RO, by means of February 1994 rating action denied a further 
increase in the disability evaluation for residuals of a 
nasal polypectomy.  The veteran perfected a timely appeal of 
this decision.  

Residuals of a nasal polypectomy are not a disability for 
which a diagnostic code has been established in the Schedule.  
However, when encountered with unlisted conditions, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  Accordingly, the 
veteran's residuals of a nasal polypectomy have been 
diagnosed under Diagnostic Code 6820 as the symptomatology 
and localization are closely analogous to that of benign 
neoplasms of the respiratory system. 38 C.F.R. §  4.97 
(1999).

Under Diagnostic Code 6502 a 10 percent evaluation is 
appropriate for symptomatology which is analogous to 
traumatic deviation of the nasal septum with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Diagnostic Code 6502 does not 
provide for a disability rating greater than 10 percent.  
38 C.F.R. § 4.97 (1999).

Under Diagnostic Code 6522, a 10 percent evaluation is 
warranted for symptomatology which is analogous to allergic 
or vasomotor rhinitis without polyps, but with greater than 
50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating 
contemplates symptomatology which is analogous to allergic or 
vasomotor rhinitis with polyps.  38 C.F.R. § 4.97 (1999).

The Board notes that during the pendency of the veteran's 
appeal, the rating criteria for respiratory disabilities 
contained in 38 C.F.R. § 4.97 were amended effective October 
7, 1996.  Under the criteria in effect prior to October 
7,1996, a 10 percent evaluation under Diagnostic Code 6502 
contemplates symptomatology consistent with traumatic 
deflection of the nasal septum with marked interference with 
breathing space.  A disability rating greater than 10 percent 
was not available under the Diagnostic Code 6502 in effect 
prior to October 7, 1996.  38 C.F.R. § 4.97 (1996).

Under the criteria in effect prior to October 7, 1996, 
Diagnostic Code 6501 allowed a 10 percent rating for 
symptomatology consistent with chronic atrophic rhinitis with 
definite atrophy of intranasal structure and moderate 
secretion.  A 30 percent evaluation contemplates moderate 
crusting and ozena with atrophic changes.  38 C.F.R. § 4.97 
(1996).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to October 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

After a review of the evidence, the Board finds that the 
criteria for an increased rating, under either the current 
criteria and the criteria in effect prior to October 7, 1996, 
are not met.  As stated above where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  A VA examination report of August 
1997 indicates that the veteran was currently taking one 
Rondec at night for allergies with improved symptoms.  He 
complained of sinus congestion occurring approximately two 
times a month lasting overnight and improving with 
medication.  The examination report indicates no other sinus 
problems.  Upon physical examination, the examiner noted that 
the veteran had been doing well without any recurrence of the 
nasal polyps since 1975.  The examiner further indicated that 
his disability was quiescent at this time. 

An August 1998 private medical record indicates that the 
veteran sought treatment for a possible nasal polyp.  
Physical examination revealed deviation of the nasal septum 
with hypertrophic turbinate.  The record indicates that the 
physician could not fully evaluate the nose because of 
hypertrophy; however, the report states that there was no 
evidence of polyps.  

At a personal hearing before a RO hearing office in October 
1998, the veteran indicated that he had problems with his 
sinuses and that he had drainage into his stomach.  However, 
he did not report that he had a recurrence of his nasal 
polyps.  

At a videoconference hearing before the undersigned Board 
Member held in July 1999, the veteran indicated that he had 
problems with his sinuses which affected his voice.  He also 
reported headaches once a week.  

As set forth above, the clinical evidence does not show that 
there has been a recurrence of nasal polyps.  Accordingly, an 
increased rating under the current criteria found in 
Diagnostic Code 6522 is not warranted.  Similarly, the 
evidence does not show moderate crusting and ozena with 
atrophic changes which would warrant an increased rating 
under Diagnostic Code 6501 of the criteria in effect prior to 
October 7, 1996.  Accordingly, the Board finds that the 
criteria for an increased rating for the veteran's residuals 
of a polypectomy are not met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §  4.97, Diagnostic Codes 6501, 6502, 6522 
(1996) (1999).

ORDER

An increased rating for gastrointestinal disabilities, 
manifested by residuals of a gastrectomy and cholecystectomy, 
is denied.

An increased rating for the veteran's residuals of a 
polypectomy is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

